Citation Nr: 9901449	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-17 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
hips.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO decided that new and material 
sufficient to reopen claims for service connection for 
arthritis of the knees, hips, and right shoulder had not been 
submitted.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence that warrants the reopening of his claim for service 
connection for arthritis of the knees, hips and right 
shoulder.  He specifically asserts that his arthritic 
condition has worsened since VAs last review of his claim, 
and that injuries to his knees and right shoulder that 
occurred during active service caused his present arthritic 
condition; he also asserts that the artritis in his knees and 
shoulder spread to his hips.  He claims that these assertions 
are reflected in his newly submitted evidence.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
new and material evidence to reopen his claims for service 
connection for arthritis of the knees, hips and right 
shoulder.


FINDINGS OF FACT

1.  In a January 1994 decision, the Board decided that new 
and material evidence to reopen claims for arthritis of the 
knees and right shoulder had not been submitted; the Board 
denied entitlement to service connection for arthritis of the 
hips in the same decision.  

2.  The evidence received subsequent to January 1994 
regarding claims for service connection for arthritis of the 
knees, hips and right shoulder, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The Boards January 1994 decision denying the reopening 
of the veterans claims for service connection for arthritis 
of the knees and right shoulder, and denying service 
connection for arthritis of the hips, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received subsequent to the Boards January 
1994 decision is not new and material, and does not serve to 
reopen the veterans claims for service connection for 
arthritis of the knees, hips and right shoulder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a January 1994 decision, the Board found that new and 
material evidence had not been submitted to reopen claims for 
service connection for arthritis of the knees and right 
shoulder.  In that same decision, the Board denied service 
connection for arthritis of the hips.  The veteran appealed 
the Boards decision to the United States Court of Veterans 
Appeals (Court).  In a July 1995 order, the Court dismissed 
the veterans appeal for failure to prosecute his appeal and 
to comply with the rules of the Court.  Counsel for the 
veteran was so informed in July 1995.  The veteran did not 
appeal the Courts order.  Thus, the Boards January 1994 
decision is final.  The question presently before the Board 
is limited to whether the veteran has submitted new and 
material evidence to reopen his previously denied claims.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a two-step analysis must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when the credibility of the 
[new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and review 
the former disposition of the claim, 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, as previously discussed, the Board decided that 
the veteran had not submitted new and material evidence to 
reopen claims for service connection for arthritis of the 
knees and right shoulder, and also denied service connection 
for arthritis of the hips, in a January 1994 decision.  In 
reaching its decision, the Board considered the evidence of 
record at that time, which included the veterans service 
medical records; a May 1946 letter of treatment from Harold 
C. Kappus, M.D.; VA examination from June 1946; Howard Young 
Medical Center operative report from August 1984; operative 
reports from James T. Rogers, M.D., from February and March 
1986 and January 1990; a March 1992 letter of treatment from 
Dr. Rogers; the veterans testimony from a March 1992 RO 
hearing; and March 1992 lay statements of the veterans 
inservice condition from Earl R. Glass, George Gotwall, 
Joseph J. Bobowski, Joe R. Fliess, and Edward S. Palasek.  

The service medical records show that X-ray evidence of both 
knees taken at the time of service separation in January 1946 
revealed no joint pathology, and clinical examination of the 
extremities was normal.  A May 1946 letter from Dr. Kappus 
stated that, in the doctors opinion, the veteran suffered 
from an early arthritic condition of the knees.  However, no 
clinical records or X-ray evidence was included with this 
opinion.  In a June 1946 VA examination, the examiner found 
that the veteran had full range of motion of the joints with 
no joint abnormalities.  X-ray evidence of both knees 
revealed no visible bone or joint change.  The examiner found 
no evidence of arthritis at that time.  Medical evidence from 
August 1984 revealed that the veteran was hospitalized and 
diagnosed with severe degenerative joint disease of the left 
knee.  He underwent an arthroscopy and osteotomy operation at 
that time on his left knee.  In February 1986, the veteran 
received a total left hip arthroplasty, and in March 1986 he 
received a right knee arthroplasty.  In January 1990, the 
veteran underwent a total hip arthroplasty, which showed 
signs of advanced osteoarthritis.  During his March 1992 RO 
hearing the veteran testified that he hurt his knees in 
service during a judo class, that he hurt his right shoulder 
during a training class in service that developed into 
arthritis in the 1950s, and that arthritis of the hips 
developed from arthritis of the knees.  A March 1992 medical 
statement from Dr. Rogers indicated that the veteran had a 
number of joint problems, including postoperative effects of 
right and left hip replacement, right knee arthroplasty, and 
shoulder problems to include chronic rotator cuff problems.  
Also in March 1992, five of the veterans friends submitted 
statements to VA that referred to the veterans inservice 
problems with his knees, hips, and shoulder.    
 
In a March 1992 Hearing Officers Decision, the RO refused to 
reopen the veterans claim for service connection, and the 
veteran appealed the case to the Board.  The Board denied the 
veterans claim in a January 1994 decision, finding that the 
veteran had not submitted new and material evidence to reopen 
his service connection claim for arthritis of the knees and 
right shoulder, and also denied service connection for 
arthritis of the hips.  The veteran appealed the Boards 
decision to the Court, where the case was dismissed for the 
veterans failure to prosecute his claim and follow the rules 
of the Court.  The veteran did not appeal the order of the 
Court.  The Boards January 1994 decision is final.    

The veteran requested the RO to reopen his claim for service 
connection for arthritis of the knees, hips and right 
shoulder.  In its February 1997 rating decision, the RO 
declined to reopen the veterans claim for service 
connection, based on the lack of evidence that his current 
arthritic condition was caused by anything in service.  The 
veteran disagrees with this RO decision.  Therefore, the 
issues presently before the Board are whether the additional 
evidence received into the record since the January 1994 
Board decision is both new and material in that it tends to 
establish that the veteran has arthritis of the knees, hips 
or right shoulder that was incurred or aggravated during his 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).
 
The evidence received since January 1994 includes outpatient 
treatment records from January 1986 to April 1996, a March 
1986 surgeons operative report for right total knee 
arthroplasty, a February 1986 surgeons operative report for 
left total hip arthroplasty, and a March 1998 statement of 
medical summary, all from Dr. Rogers; an August 1984 
examination report and operative record of left knee 
arthroscopy and osteotomy from the Howard Young Medical 
Center; and the transcript from the veterans September 1997 
RO hearing.  The operative reports from February and March of 
1986 that detail the left total hip and right total knee 
arthroplasty procedures are not new in that they are copies 
of reports that were previously considered by VA regarding 
the veterans claim.  This evidence is merely cumulative of 
existing evidence.  The August 1984 records from the Howard 
Young Medical Center are technically new in that these 
specific records were not previously reviewed by VA in 
conjunction with his claim.  However, the Board has 
previously reviewed essentially the same evidence related to 
the August 1984 left knee arthroplasty.  The Board finds that 
any of this evidence may be considered new is not material to 
the veterans claim. The evidence describes the medical 
condition of the veterans left knee approximately 40 years 
after service, and does not provide a causal nexus, by 
competent medical authority, between his current arthritic 
condition and an inservice disease or injury.

The outpatient treatment records from Dr. Rogers from January 
1986 to April 1996 are new, but they are not material to the 
veterans service connection claims.  The records detail the 
ongoing medical complaints by the veteran, and treatment by 
Dr. Rogers, for knee, hip and shoulder problems.  This 
treatment covers the periods before and after the surgical 
procedures performed on the veterans joints.  The records do 
not relate any causal connection between his then existing 
knee, hip, and shoulder condition, and his active service 40 
years earlier.  The records do not provide evidence of a 
well-grounded claim for any of these conditions.  

The veterans RO hearing testimony from September 1997 is 
essentially similar to his testimony in March 1992.  It is 
thus cumulative and, therefore, not new.  T0 the extent that 
any of the details in his more recent testimony are new, they 
are not material to these service connection claims.  In this 
hearing, the veteran recounts his knee injury at the hands of 
a judo instructor in service.  He also describes how he 
injured his shoulder in service when another serviceman ran 
into him.  He stated that he was hospitalized in service for 
problems with both knees and his shoulder.  He went on to 
state that his current problems with his knees, hips and 
shoulder are related to these injuries that he suffered on 
active duty.  However, the record does not show that the 
veteran is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, his bare statements do not constitute 
competent medical evidence of the etiology of his present 
condition.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, this 
testimony is not material to his service connection claims.

Finally, the March 1998 statement of the veterans treatment 
by Dr. Rogers is new, but not material to the service 
connection claims.  The letter reviews the veterans previous 
joint operations relating to his arthritis, and provides an 
update on the extent of his arthritic condition, which Dr. 
Rogers states affects essentially all of his major joints.  
This evidence does not, however, provide the missing nexus 
between his current arthritis condition and a disease or 
injury in service.  Thus, it is also not material. 

As none of the evidence added to the record since the Boards 
January 1994 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting a nexus between a current disability and an 
inservice injury or disease, the Board concludes the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claims for service 
connection for arthritis of the knees, hips and right 
shoulder.  Therefore, the January 1994 decision remains 
final, and the claims are not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its June 
1997 statement of the case that explained that new and 
material evidence was needed to reopen the claims.  Also, by 
this decision, the Board informs the veteran of the type of 
new and material evidence needed to reopen his claims.

ORDER

New and material evidence has not been received to reopen 
claims for service connection for arthritis of the knees, 
hips and right shoulder.  The benefits sought on appeal 
remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
